                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  NEW ALBANY DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )   Case No. 4:18-cr-00013-TWP-VTW-1
                                                      )
WAYNE JOHN KOMSI, III,                                )
                                                      )
                              Defendant.              )

                      ENTRY ON GOVERNMENT’S MOTION IN LIMINE

       This matter is before the Court on the Government’s third Motion for Order in Limine.

(Filing No. 88.) In this Motion, the Government seeks to preclude Defendant Wayne John Komsi,

III (“Komsi”) from attempting to introduce evidence, make argument, or otherwise mention the

fact that his Jennings County case was dismissed on October 16, 2019, following his successful

completion of the Veteran’s Treatment Court program in Bartholomew County. The Government

moves, in limine, to bar this evidence pursuant to Federal Rules of Evidence 401 and 403. For the

following reasons, the Government’s Motion is granted.

                                    I.     LEGAL STANDARD

       Pursuant to Rule 12(b) of the Federal Rules of Criminal Procedure, the Government has

filed a Motion for Orders in Limine requesting that the Court address certain matters that are

capable of resolution prior to trial. The court excludes evidence on a motion in limine only if the

evidence clearly is not admissible for any purpose.           See Hawthorne Partners v. AT&T

Technologies, Inc. 831 F. Supp. 1398, 1400 (N.D. Ill. 1993). Unless evidence meets this exacting

standard, evidentiary rulings must be deferred until trial so questions of foundation, relevancy, and

prejudice may be resolved in context. Id. at 1400-01. Moreover, denial of a motion in limine does
not necessarily mean that all evidence contemplated by the motion is admissible (or inadmissible);

rather, it only means that, at the pretrial stage, the court is unable to determine whether the evidence

should be excluded. Id. at 1401.

                                          II.      DISCUSSION

        Komsi has been indicted for four violations of making a false statement during the purchase

of a firearm, in violation of Title 18, U.S.C. 924(a)(1)(A). (Filing No. 75.) Each count alleges

that Komsi made a false statement in connection with firearm purchases that occurred on separate

dates between March 6, 2018 and May 26, 2018. The Government asserts that when Komsi made

the statements on the dates charged in connection with his purchase of the various firearms, he was

under Information in Jennings County, Indiana for felony Resisting Law Enforcement under Case

Number 40C01-1701-F6-000020 1. The Government argues that the dismissal of Komsi’s resisting

case on October 16, 2019 (roughly a year and a half after Komsi made the statements alleged in

the Indictment), based on his successful completion of the Veterans Treatment Court diversion

program is irrelevant and should not be admitted at trial. The Government contends the only reason

Komsi would want the jury to know that the Jennings County case has been dismissed is to either

confuse the jury, or alternatively, in furtherance of jury nullification. According to the

Government, as a matter of law, evidence or argument intended to encourage jury nullification

should be precluded. United States v. Perez, 86 F.3d 735, 736 (7th Cir. 1996).

        Komsi has not disputed that the felony charge was still pending when he was indicted on

July 3, 2018, nor has he offerd how the October 2019 dismissal of his state case is relevant evidence

in this case. Instead, Komsi responds that there is no “empirical or other grounding for believing



1
  The Complaint alleges that Komsi was charged by Information on December 15, 2016 with a level 6 felony and on
December 13, 2017 signed a plea agreement indicating that he “shall not acquire, purchase, or possess or use any
firearm.” (See Filing No. 1 at 3.)

                                                       2
that jurors would be apt to nullify in this case” and that this evidentiary ruling should be made at

trial in context to the proceedings. See Filing No. 92 at 2.

       Federal Rule of Evidence 403 explains that the court may exclude relevant evidence if its

probative value is substantially outweighed by a danger of one or more of the following: unfair

prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or needlessly

presenting cumulative evidence. Federal Rule of Evidence 402 provides, “[i]rrelevant evidence is

not admissible.” “Evidence is relevant if: (a) it has any tendency to make a fact more or less

probable than it would be without the evidence; and (b) the fact is of consequence in determining

the action.” Federal Rule of Evidence 401.

       Although jury nullification may not be his intent, Komsi has not shown how evidence of

the October 2019 dismissal would be relevant in this case. This Court has previously ruled that

Komsi’s progress in the Veterans Treatment Court and how that court operates is not relevant

evidence because it does not make the facts that he had a felony charge pending against him when

he allegedly made the false statement on the applications in 2018, or that he lied on the firearms

transaction record more or less likely. Likewise, that the Jennings County Prosecutor’s Office has

recently dismissed the 2016/2017 felony case is not relevant evidence and it should be excluded.

Thus, the Government’s third Motion in Limine is granted.

                                     III.    CONCLUSION

       For the reasons stated above, the Court GRANTS the Government’s Motion for Order in

Limine (Filing No. 88). A motion in limine is not a final appealable order. If Komsi believes that

evidence preliminarily deemed inadmissible should be challenged, counsel may request a hearing

outside the presence of the jury for a determination on that challenge.




                                                 3
      SO ORDERED.

Date: 12/17/2019




DISTRIBUTION:

Larry D. Simon
SIMON LAW OFFICE
larrysimonlawoffice@gmail.com

Michelle Patricia Brady
UNITED STATES ATTORNEY’S OFFICE (Indianapolis)
michelle.brady@usdoj.gov

Lindsay E. Karwoski
UNITED STATES ATTORNEY’S OFFICE (Indianapolis)
lindsay.karwoski@usdoj.gov




                                     4
